MEMORANDUM **
Ruth Hochberg appeals the district court’s grant of summary judgment in an action brought under the Pregnancy Discrimination Act (“PDA”), 42 U.S.C. §• 2000e(k), and Washington Law Against Discrimination (“WLAD”), RCW 49.60 et seq., for Lineare Inc.’s alleged discriminatory conduct that led to an adverse employment action. Hochberg also appeals the district court’s order compelling discovery and the court’s subsequent sanctions for objecting without substantial justification. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo a district court’s grant of summary judgment. See Nolan v. Heald College, 551 F.3d 1148 (9th Cir.2009). Reviewing de novo, we hold that Hochberg presented insufficient evidence to raise a genuine issue of material fact that Lincare’s adverse employment action was a result of unlawful discrimination. Because the analysis is the same under the PDA and the WLAD, we affirm the district court’s grant of summary judgment on the issue of unlawful discrimination under both statutes.
We review a district court’s rulings concerning discovery and the imposition of discovery sanctions for an abuse of discretion. See Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir.2004). The district court did not abuse its discretion in finding that the compelled discovery was not subject to the attorney-client privilege, and therefore Hochberg’s objections were not substantially justified. Accordingly, the district court did not abuse its discretion in awarding attorneys’ fees. See Fed.R.Civ.P. 37.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.